I think the decision of this court rendered in Guerin v.Clark County, 90 Wash. 242, 155 P. 1035, is conclusive against appellant, expresses a correct interpretation of the statutes and should not be overruled. These are the unchanged statutory provisions which governed the disposition of that case. In denying recovery sought upon the same grounds as is sought here, we there said:
"These persons were not accepted paupers, and no county officer had requested plaintiff to treat them. Nothing can be plainer, under Rem.  Bal. Code, § 8377 *Page 427 et seq. (P.C. 115, § 311), than that, however much the poor may of a sudden require a physician, a bill for such work cannot be run up against the county without an order from some one in authority. Even were we to suppose the county under a common law obligation, this thing has long been regulated by statute. Neither that statute nor reason exposes our counties to what might otherwise become enormous charges, unnecessary services, and feigned situations."
MILLARD, J., concurs with PARKER, J.